Citation Nr: 0913772	
Decision Date: 04/13/09    Archive Date: 04/21/09

DOCKET NO.  05-18 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for a rash on the back and 
shoulders.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to 
December 1967.  He served in the Republic of Vietnam from May 
1966 to May 1967 and was awarded a Purple Heart and a Combat 
Infantry Badge.

This matter came before the Board of Veterans' Appeals 
(Board) initially on appeal from a February 2005 rating 
decision in which the RO, in pertinent part, denied the 
Veteran's claim for service connection for a rash on the back 
and shoulders.  The Veteran perfected a timely appeal of this 
determination to the Board.

In August 2005, the Veteran testified at an RO hearing; a 
copy of the transcript is in the record.

In November 2007, the Board remanded the case to RO via the 
Appeals Management Center (AMC), in Washington, DC, for 
further development.  It is now before the Board for further 
appellate consideration.

The appeal is again remanded to the RO via the AMC.  VA will 
notify the Veteran if further action, on his part, is 
required.

As a final preliminary matter, the Board notes that, 
throughout much of the pendency of the appeal, the Veteran 
was represented by a state veteran's service organization, 
the Connecticut Department of Veterans Affairs.  However, the 
Veteran recently appointed the Disabled American Veterans as 
his representative.  The Board recognizes the change in 
representation.


REMAND

The Veteran claims that he has a skin rash that is due to 
leech bites received while serving in Vietnam.  During an 
August 2005 hearing, his former representative indicated that 
he had seen the marks on the Veteran's back and shoulder.  

The Veteran's service treatment records show treatment for 
tinea cruris and tinea corporis (location not specified) in 
August 1967.  On his November 1967 separation examination 
report, clinical findings for of the skin were normal, except 
for surgical scarring on the right wrist and stomach and a 
left lower leg shrapnel scar.  Post-service VA treatment 
records and examination reports reflect the Veteran's report 
of a history of a skin rash due to leech bites since Vietnam 
and/or history of right shoulder dermatitis since Vietnam.  
On examination of his skin, no rash was noted in June 2004, 
May 2005 and September 2005.  In October 2005, two circular 
less than 1-cm hyperpigmented, slightly keloidal scars were 
noted on the right upper back which the Veteran attributed to 
leech bites; while no suspicious lesions, turger was normal, 
was found on examination in October 2006.  An examination of 
the skin and extremities on October 26, 2005 was negative for 
clubbing, cyanosis, edema, and skin lesions.  

The Veteran has indicated that the claimed skin rash is 
manifested by itching and black marks on his back and 
shoulders.  In McCartt v. West, 12 Vet. App. 164, 167 (1999), 
the claimant alleged he had a skin disorder manifested by 
boils, blotches, rash, soreness, and itching since service.  
The United States Court of Appeals for Veterans Claims 
(Court) implied that this may be the type of condition 
lending itself to lay observation.  Since being bit by 
leeches is consistent with the circumstances, conditions or 
hardships of service while serving in combat during the 
Vietnam War, even though there is no official record of such 
incurrence, incurrence is conceded.  See 38 U.S.C.A. § 
1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2008).  However, 
it is not clear whether the Veteran has a current skin 
disorder and, if so, whether it is related to military 
service.  The Board finds that further VA examination to 
obtain a medical opinion needed to resolve the claim is 
warranted.  See 38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 
C.F.R. § 3.159(c)(4) (2008); McLendon v. Nicholson, 20 Vet. 
App. 79, 81 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA skin 
examination, at an appropriate VA medical 
facility, to determine the etiology 
pertaining to any skin disorder found on 
examination of the back and shoulders.  
The entire claims file, to include a copy 
of this REMAND, must be made available to 
the examiner, and the examination report 
should include a discussion of the 
Veteran's documented medical history and 
assertions.

Based on examination findings and a 
review of the claims file, for any skin 
disorder found on examination, the 
examiner should specifically express an 
opinion as to whether it is at least as 
likely as not (50 percent or greater 
probability) that any such disorder was 
incurred in or aggravated by the 
Veteran's period of active duty, to 
include as a result of leech bites while 
serving in Vietnam.  

The examiner should clearly outline the 
rationale for any opinion expressed and 
all clinical findings should be reported 
in detail.  The report of the examination 
should be associated with the claims 
file.

2.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, 
readjudicate the claim for service 
connection, in light of all pertinent 
evidence and legal authority.  If the 
benefit sought on appeal remains denied, 
furnish to the Veteran and his 
representative an appropriate 
supplemental statement of the case, and 
afford them the appropriate time period 
for response before the claims file is 
returned to the Board for further 
appellate consideration.

The Veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




